Order filed October 31, 2019.




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00757-CV
                                  ____________

                   IN RE RAHUL K. NATH, M. D. , Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               215th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2006-10826

                                    ORDER

        On October 30, 2019, relator Rahul K. Nath, M. D. filed a motion asking
this court to remove Tab 2 of the Supplemental Mandamus Record (the
confidential real estate contract) from the publicly available mandamus record
because the trial court had ordered any such real estate contract to be filed under
seal.
      Relator has not provided this court with a permanent sealing order from the
trial court that complies with the requirements of Rule 76a of the Texas Rules of
Civil Procedure with respect to the real estate contract in question. Therefore, this
court may not yet grant the relief requested by relator.

      Relator has until January 10, 2020, to supplement the mandamus record with
a copy of a permanent sealing order of the real estate contract that complies with
Rule 76a. Failure to do so will result in the denial of relator’s motion, unless,
before that date, relator presents briefing, with citations to authority, establishing a
valid legal basis on which this court may maintain this real estate contract under
seal without an order showing the contract has been permanently sealed in
accordance with Rule 76a. The real estate contract will not appear on the court’s
website while relator’s motion remains pending.

                                               PER CURIAM


Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                           2